OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/12/2015                                                 COA No. 07-13-00286-CR
VIDALES, SAMMY                 Tr. Ct. No. 2012-436,579                  PD-0705-15
I have this day received and filed the State Prosecuting Attorney’s Petition for
Discretionary Review. [The Court requires ten copies of this document to be filed in
this office within three (3) days pursuant to Rule 9.3(b). Failure to send copies will
result in the refusal of the petition.]
                                                                   Abel Acosta, Clerk

                             SAMMY VIDALES
                             TDC# 1880275
                             ROBERTSON UNIT
                             12071 FM 3522
                             ABILENE, TX 79601
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/12/2015                                                 COA No. 07-13-00286-CR
VIDALES, SAMMY                 Tr. Ct. No. 2012-436,579                  PD-0705-15
I have this day received and filed the State Prosecuting Attorney’s Petition for
Discretionary Review. [The Court requires ten copies of this document to be filed in
this office within three (3) days pursuant to Rule 9.3(b). Failure to send copies will
result in the refusal of the petition.]
                                                                   Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/12/2015                                                 COA No. 07-13-00286-CR
VIDALES, SAMMY                 Tr. Ct. No. 2012-436,579                  PD-0705-15
I have this day received and filed the State Prosecuting Attorney’s Petition for
Discretionary Review. [The Court requires ten copies of this document to be filed in
this office within three (3) days pursuant to Rule 9.3(b). Failure to send copies will
result in the refusal of the petition.]
                                                                   Abel Acosta, Clerk

                             7TH COURT OF APPEALS CLERK
                             VIVIAN LONG
                             POTTER COUNTY COURTS BUILDING, SUITE 2A
                             P.O. BOX 9540
                             AMARILLO, TX 79101
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/12/2015                                                 COA No. 07-13-00286-CR
VIDALES, SAMMY                 Tr. Ct. No. 2012-436,579                  PD-0705-15
I have this day received and filed the State Prosecuting Attorney’s Petition for
Discretionary Review. [The Court requires ten copies of this document to be filed in
this office within three (3) days pursuant to Rule 9.3(b). Failure to send copies will
result in the refusal of the petition.]
                                                                   Abel Acosta, Clerk

                             DISTRICT ATTORNEY LUBBOCK COUNTY
                             MATTHEW D. POWELL
                             P.O. BOX 10536
                             LUBBOCK, TX 79408-3536
                             * DELIVERED VIA E-MAIL *